HOWE, Chief Justice:
¶ 1 Petitioner Brian K. Stack filed a pro se petition for extraordinary relief in the Sixth District Court against respondents, the Utah Board of Pardons and Parole and the warden of the Utah State Prison. The district court viewed the petition as a(l) challenge to his conviction and (2) complaint of the Board’s treatment of him. Stack moved to amend his petition to make clear his intent not to challenge his conviction, but the district court denied that motion. The district court then denied with prejudice his petition insofar as it attacked his conviction, and transferred the balance of the petition to the Third District Court, which is the proper venue for seeking relief from the Board. Stack now seeks review of the District Court’s denial of his motion to amend.
¶ 2 We agree with Stack that he should have been allowed to amend his petition to make clear his intent and objective in his pro *594se petition. Utah R. Civ. P. 15(a). We therefore reverse the district court’s dismissal with prejudice as to that part of his petition that could be construed as an attack on his conviction. Instead, we dismiss that part without prejudice.
¶3 We affirm the transfer to the Third District Court of that part of Stack’s petition that seeks relief against the Board of Pardons and Parole.
¶ 4 Associate Chief Justice DURHAM, Justice STEWART, Justice ZIMMERMAN, and Justice RUSSON concur in Chief Justice HOWE’s opinion.